Status of Application
1.	Acknowledgment is made of the amendments filed 08/02/2022. Upon entering the amendments, claim 54 is canceled and claims 1, 7, 11, 14, 16-21, 23, 25, 29, 34-37, 39-42, 49-50, and 55 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the pending claims over the prior art applied in the previous office action. It is shown that previously rejected claim 54 is canceled, and that instant claim 55 depends from allowed claim 1. As such, only claims that were deemed allowable in the previous office action remain pending in the application. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1, 7, 11, 14, 16-21, 23, 25, 29, 34-37, 39-42, 49-50, and 55 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed batch mixture and method of manufacturing a honeycomb body. Specifically, the prior art fails to teach a batch mixture that comprises inorganic spheroidal particles that are pre-reacted and that have a particle size distribution with the features 20 μm ≤ D50- ≤ 50 μm, D90- ≤ 100 μm, and D10 ≥ 5 μm, wherein the batch comprises less than 20% by weight of fine inorganic particles, said fine inorganic particles having a median diameter of less than 5 μm, said batch further comprising at least 28 wt% liquid vehicle as calculated by super-addition with repsect to all inorganic particles in said batch. The prior art also does not teach or suggest a method of making a honeycomb body wherein is shaped into a green body by an extrusion process such that the batch has a Tau Y/Beta value of at least 2.0, and wherein the batch comprises inorganic pre-reacted particles having a spherical shape, wherein said particles have a D50 value of 20-50 µm, a D100 value of 100 µm or less and a D10 value of 5 µm or greater, wherein the mixture comprises less than 20 wt% fine inorganic particles as measured by super-addition in comparison to the content of spherical pre-reacted inorganic particles, the fine particles having a median diameter of less than 5 µm; wherein the batch mixture further comprises a liquid vehicle in an amount of at least 28 wt% as calculated by super-addition based on the content of all inorganic batch ingredients.
The most relevant prior art references found are Merkel (US 6413895) and Chen et al (US 8298311). The difference from instant claims is that while Merkel teaches a NZP-type material formed from a batch having a particle size distribution with D10=14.7 μm, D50=21.1 μm, and D-90=31.2 μm and a fine particulate amount of 2.59 wt%, the liquid vehicle amount as calculated by super-addition in the Merkel batches falls outside of the range of the instant claims, and there is not a teaching found in the prior art that would motivate one to use a liquid vehicle amount of at least 28 wt%. Chen et al teaches a batch composition for producing ceramics used in filter applications, and teaches that the ceramic precursor batch can comprise a pore forming agent such as graphite or polyethylene beads; Chen, however, does not teach that the particle size distribution of the batch has the D-50, D90, and D10- properties of the instant claims. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW17 August 2022